FILED
                                                                                                  7/6/2020
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

WILLIAM LEE GRANT II,                              )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )   Civil Action No. 20-1804 (UNA)
                                                   )
COMMANDER-IN-CHIEF                                 )
OF THE U.S. ARMED FORCES, et al.,                  )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       This matter is before the Court on review of this pro se plaintiff’s application to proceed

in forma pauperis and his civil complaint.

       The Court has reviewed the plaintiff’s complaint, keeping in mind that complaints filed

by pro se litigants are held to less stringent standards than those applied to formal pleadings

drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

       The Court has reviewed plaintiff’s “Civil Liberties Complaint” and concludes that it fails

to meet the minimal pleading standard set forth in Rule 8(a). Many factual allegations are made,
yet no identifiable legal claim emerges. Further, plaintiff demands no particular form of relief.

Therefore, the Court will grant plaintiff’s application to proceed in forma pauperis and will

dismiss the complaint. An Order consistent with this Memorandum Opinion is issued

separately.



DATE: July 6, 2020                                   /s/
                                                     JAMES E. BOASBERG
                                                     United States District Judge